Citation Nr: 0322570	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  95-41 001	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Entitlement to service connection for boils of the groin 
and arms.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for tension headaches.

5.  Entitlement to service connection for bronchia asthma.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R McGarry, Counsel


INTRODUCTION

The veteran had active duty service from October 1990 to June 
1991.  She served in Southwest Asia between November 30, 
1990, and May 4, 1991.  She had other unverified periods of 
active and inactive service.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 Department of 
Veterans Affairs (VA) rating decision in which the regional 
office in Montgomery, Alabama, (RO) denied service connection 
for neck pain, boils of the groin and arms, insomnia, 
headaches, bronchial asthma, and hiatal hernia.

In February 1999, the Board denied service connection for a 
neck disorder, boils of the groin and arms, insomnia, and 
tension headaches, all claimed as due to undiagnosed illness 
related to Gulf War service, and for bronchial asthma.  The 
issue of entitlement to service connection for a hiatal 
hernia was remanded to the RO for further development.  In 
February 2000, the Board remanded the veteran's claim for 
service connection for hiatal hernia to afford her a hearing 
before a Member of the Board as she had requested in February 
1999.  A hearing was held before the undersigned Veterans Law 
Judge in February 2001.  Thereafter, the Board vacated its 
February 1999 decision of the grounds of denial of due 
process pursuant of 38 C.F.R. § 20.904(a).  


In April 2001, the Board remanded all issues listed on the 
first page of this decision to the RO to ensure compliance 
with the duty to assist and duty to notify requirements of 
the Veterans' Claims Assistance Act of 2000 (VCAA) and to 
obtain a medical opinion concerning the relationship, if any, 
between the veteran's current disability from 
gastroesophageal reflux disease (GERD) and symptoms noted 
during her service.

In a November 2002 rating decision, the RO granted 
entitlement to service connection for GERD with hiatal 
hernia, esophagitis and gastritis, and awarded a rating of 10 
percent, effective from September 1994.  Therefore, the issue 
of entitlement to service connection for disability 
associated with those disorders is no longer before the 
Board.  See Holland v. Gober, 10 Vet. App. 433 (1997).


REMAND

In May 2003, the Board undertook development to obtain 
medical evidence associated with the veteran's Persian Gulf 
Registry examination.  The United States Court of Appeals for 
the Federal Circuit has since invalidated the regulation that 
authorized the Board to decide a claim based on evidence 
developed by the Board unless the veteran has waived 
consideration of such evidence by the agency of original 
jurisdiction.  See, DAV v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir 2003).  As the veteran has not waived 
such consideration, this matter must be returned to the RO to 
allow the RO to consider the evidence obtained by the Board.  

In addition, the veteran, through her attorney, has filed a 
notice of disagreement (NOD) with the RO's February 2002 
denial of service connection for post-traumatic stress 
disorder (PTSD) and chronic fatigue syndrome (CFS), and the 
initial assignment of a noncompensable disability rating for 
scar, status post right herniorrhaphy.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter the Court) held 
that when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2. The RO should specifically request the 
names and addresses of all medical care 
providers, if any, who have treated the 
veteran for neck pain, boils, insomnia or 
headaches since her separation from 
service in June 1991.  After securing the 
necessary releases, the RO should obtain 
such records that are not currently a 
part of the claims file and permanently 
associate them with the claims file. 

3.  The RO should obtain all VA medical 
records documenting treatment of the 
veteran since June 1991 that are not 
currently a part of the claims file and 
associate these records with the claims 
file.

4.  Following completion of the above 
development, the veteran should be 
afforded appropriate VA medical 
examinations -- including orthopedic, 
dermatologic, neurological, and 
respiratory examinations, and any other 
needed specialty examinations -- 
concerning her claims for service 
connection for neck pain, a skin 
disorder, insomnia, headaches, and 
bronchial asthma.  The claims folder must 
be made available to and be reviewed by 
the examiners.  Any indicated diagnostic 
studies should be performed.  The 
examiners should address whether the 
claimed disability is due to undiagnosed 
illness or a medically unexplained 
chronic multisymptom illness.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  If an 
examiner disagrees with any opinions 
contained in the claims file which differ 
from his or hers, the reasons for the 
disagreement should be set forth in 
detail.

5.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, she and 
her representative should be furnished an 
appropriate supplemental statement of the 
case.

6.  The appellant and representative 
should be furnished a statement of the 
case regarding the initial disability 
evaluation for scar, status post right 
herniorrhaphy, and the denial of service 
connection for PTSD and CFS, and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

